           Case 1:19-cv-11242-VM Document 8 Filed 01/07/20 Page 1 of 2



United States District Court
Southern District of New York                                1:19-cv-11242-VM

Dawn Louis, Kyle Stevens individually and
on behalf of all others similarly situated,
                                  Plaintiffs,

                  - against -                          Notice of Voluntary Dismissal

The Mochi Ice Cream Company,
                                  Defendant

       Plaintiff Dawn Louis gives notice that her claims are voluntarily dismissed with prejudice.

Fed. R. Civ. P. 41(a)(1)(A)(i).

Dated: January 7, 2020
                                                               Respectfully submitted,

                                                               Sheehan & Associates, P.C.
                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan
                                                               505 Northern Blvd., Suite 311
                                                               Great Neck, NY 11021
                                                               (516) 303-0552
                                                               spencer@spencersheehan.com
                                                               E.D.N.Y. # SS-8533
                                                               S.D.N.Y. # SS-2056
          Case 1:19-cv-11242-VM Document 8 Filed 01/07/20 Page 2 of 2



1:19-cv-11242-VM
United States District Court
Southern District of New York

Dawn Louis, Kyle Stevens, individually and on behalf of all others similarly situated,

                                            Plaintiffs,


                         - against -


The Mochi Ice Cream Company,

                                            Defendant




                                Notice of Voluntary Dismissal


                          Sheehan & Associates, P.C.
                           505 Northern Blvd., #311
                             Great Neck, NY 11021
                             Tel: (516) 303-0552
                             Fax: (516) 234-7800


Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: January 7, 2020
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
